PER CURIAM.
A Notice of Appeal having been filed in this cause on behalf of Great Southern Trucking Company, a Florida corporation, by T. Charles Allen of the firm of Fisher, Phillips and Allen, “1410 Rhodes-Haverty Bldg., Atlanta 3, Ga.”, and said attorneys being foreign attorneys not shown to be members of the Bar of Florida, and no showing having been made to this Court that an order was entered by the trial court granting permission to said foreign attorneys to act in this cause; and rule 2.3(b), Florida Appellate Rules, 31 F.S.A., providing as follows:
“Practice by Foreign Attorneys. Attorneys in good standing of other states may appear in particular cases in the Court, when under the rules of comity of such states, attorneys from Florida are similarly permitted to appear; but attorneys of other states shall not do a general practice in the Court without first obtaining a certificate to practice law in the courts of this state.”
It is ordered that this appeal is subject to dismissal by order of this Court 15 days from the date of this order, unless within said period local counsel appear as attorney for said appellant, or unless said out-of-state attorneys shall move for permission to represent appellant herein by motion which shows that said foreign: attorneys meet the requirements of the-above quoted rule.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.